16‐3652‐cv 
N.B., et al. v. N.Y.C. Depʹt of Educ. 
  
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 
                                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th day of October, two thousand seventeen. 

PRESENT:             DENNY CHIN, 
                     CHRISTOPHER F. DRONEY, 
                                         Circuit Judges, 
                     JANE A. RESTANI, 
                                         Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
N.B. and C.B., individually and on behalf of 
H.B.,  
                           Plaintiffs‐Appellants, 

                    v.                                                                      16‐3652‐cv 

NEW YORK CITY DEPARTMENT OF 
EDUCATION, 
                   Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 




 *  Jane A. Restani, Judge for the United States Court of International Trade, sitting by designation. 
FOR PLAINTIFFS‐APPELLANTS:                STEVEN GOLDSTEIN (H. Jeﬀrey Marcus, on 
                                          the brief), Law Oﬃces of H. Jeﬀrey Marcus, 
                                          P.C., Williamsville, New York. 

FOR DEFENDANT‐APPELLEE:                   DANIEL MATZA‐BROWN (Fay Ng, on the 
                                          brief), for Zachary W. Carter, Corporation 
                                          Counsel of the City of New York, New York, 
                                          New York. 

              Appeal from the United States District Court for the Southern District of 

New York (Torres, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiffs‐appellants N.B. and C.B., the parents of H.B., a child diagnosed 

with autism (the ʺParentsʺ), appeal a September 30, 2016 judgment of the district court 

entered pursuant to a September 29, 2016 opinion and order that granted summary 

judgment in favor of defendant‐appellee the New York City Department of Education 

(the ʺDepartmentʺ), denying reimbursement for H.B.ʹs private school tuition under the 

Individuals with Disabilities Education Act (ʺIDEAʺ), 20 U.S.C. § 1400 et seq.  The 

question presented is whether the Department offered H.B. a ʺfree appropriate public 

educationʺ (ʺFAPEʺ) through an Individualized Education Program (ʺIEPʺ), as 

mandated by the IDEA.  Id. § 1414(d). 

              It is undisputed that the IDEA required the Department to provide H.B. 

with a FAPE and that pursuant to this obligation it prepared an IEP for the 2012‐13 

school year in consultation with its own experts, the Parents, and H.B.ʹs private school 


                                             2 
teachers.  Unsatisfied with that IEP, the Parents re‐enrolled H.B. in a private school that 

she had attended the previous year, one that specializes in educating children with 

autism.  The Parents then commenced a state administrative proceeding before an 

Impartial Hearing Officer (ʺIHOʺ), seeking tuition reimbursement pursuant to 20 U.S.C. 

§ 1412(a)(10)(C). 

              The IHO held a hearing over four days between December 21, 2012 to 

April 10, 2013.  On January 23, 2015, the IHO found that any procedural defects in 

developing the IEP were de minimis, but that H.B. was denied a FAPE because the 

Department had failed to offer the IEP into evidence at the hearing.  The IHO 

nonetheless found that the Parents lacked standing to seek tuition reimbursement 

because their contract with the private school was illusory. 

              Both the Department and the Parents appealed the IHOʹs ruling to a State 

Review Officer (ʺSROʺ).  On February 26, 2015, the SRO reversed the IHO, finding that 

the IEP was properly in evidence and the Parents had standing to seek tuition 

reimbursement.  As to the merits of the dispute, the SRO determined that the IEP was 

sufficient and offered H.B. a FAPE.  The SRO concluded, inter alia, that (1) none of the 

procedural defects the Parents identified had impeded their ability to participate in 

developing the IEP, (2) based on the information available at the time it was developed, 

the IEP adequately reflected H.B.ʹs levels of performance, her sensory needs, and the 

fact of her food allergies, (3) the IEP contained sufficient annual goals, (4) the proposed 



                                             3 
classroom student to educator ratio was reasonable and could implement the IEP, and 

(5) the Parentʹs rejection of the assigned school site was based on impermissible 

speculation about the schoolʹs ability to implement the IEP.  The SRO therefore 

concluded that the Department had offered H.B. a FAPE for the 2012‐13 school year and 

no tuition reimbursement was required. 

              On June 24, 2015, the Parents filed a complaint in the district court, 

alleging that H.B. was denied a FAPE.  The parties filed motions for summary judgment 

in December 2015 and January 2016.  On September 29, 2016, the district court granted 

summary judgment in favor of the Department.  The Parents timely appealed. 

              We review the district courtʹs grant of summary judgment de novo.  

Hardison v. Bd. of Educ. of the Oneonta City Sch. Dist., 773 F.3d 372, 385 (2d Cir. 2014).  In 

reviewing the state administrative proceeding under the IDEA, however, we ʺengage in 

an independent, but circumscribed, review, ʹmore critical than clear‐error review but 

well short of complete de novo review.ʹʺ  T.K. v. N.Y. C. Depʹt of Educ., 810 F.3d 869, 875 

(2d Cir. 2016) (quoting C.F. ex rel R.F. v. N.Y.C. Depʹt of Educ., 746 F.3d 68, 77 (2d Cir. 

2014)).  Factual issues are decided based on the preponderance of the evidence, but state 

administrative proceedings must be given ʺdue weight.ʺ  Bd. of Educ. of Hendrick Hudson 

Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206 (1982); see also 20 U.S.C. 

§ 1415(i)(2)(C)(iii).  Reviewing courts ʺmay not ʹsubstitute their own notions of sound 

educational policy for those of the school authorities which they review.ʹʺ  T.Y. ex rel. 



                                               4 
T.Y. v. N.Y.C. Depʹt of Educ., 584 F.3d 412, 417 (2d Cir. 2009) (quoting Rowley, 458 U.S. at 

206).  When as here, ʺan IHO and SRO reach conflicting conclusions, ʹ[w]e defer to the 

final decision of the state authorities,ʹ that is, the SROʹs decision.ʺ  R.E. v. N.Y.C. Depʹt of 

Educ., 694 F.3d 167, 189 (2d Cir. 2012) (alteration in original) (quoting A.C. ex rel. M.C. v. 

Bd. of Educ. of the Chappaqua Cent. Sch. Dist., 553 F.3d 165, 171 (2d Cir. 2009)).  Indeed, ʺa 

court must defer to the SROʹs decision on matters requiring educational expertise unless 

it concludes that the decision was inadequately reasoned, in which case a better‐

reasoned IHO opinion may be considered instead.ʺ  Id.; accord M.H. v. N.Y.C. Depʹt of 

Educ., 685 F.3d 217, 246 (2d Cir. 2012) (noting that it is appropriate to consider an IHOʹs 

decision ʺwhere the SRO rejects a more thorough and carefully considered decision of 

an IHOʺ).  When seeking to overturn an SROʹs decision, the Parents bear the burden of 

demonstrating that the decision was insufficiently reasoned or supported.  M.H., 685 

F.3d at 225 n.3.   

               The IDEA was enacted ʺto ensure that all children with disabilities have 

available to them a free appropriate public education that emphasizes special education 

and related services designed to meet their unique needs.ʺ  20 U.S.C. § 1400(d)(1)(A).  

The ʺstatute guarantees . . . an appropriate education, not one that provides everything 

that might be thought desirable by loving parents.ʺ  Walczak v. Fla. Union Free Sch. Dist., 

142 F.3d 119, 132 (2d Cir. 1998) (citation and internal quotation marks omitted).  A 

school district meets its obligations to provide a FAPE by creating an IEP that is 



                                                5 
developed in compliance with the IDEAʹs procedural and substantive requirements.  

See Rowley, 458 U.S. at 206‐07.  Accordingly, our review of the adequacy of an IEP 

proceeds in two steps.  ʺFirst, we examine whether the state has complied with the 

procedures set forth in the IDEAʺ and applicable regulations.  T.P. ex rel. S.P. v. 

Mamaroneck Union Free Sch. Dist., 554 F.3d 247, 252 (2d Cir. 2009) (per curiam).  Second, 

we consider whether, substantively, the IEP is ʺreasonably calculated to enable a child 

to make progress appropriate in light of the childʹs circumstances.ʺ  Endrew F. ex rel. 

Joseph F. v. Douglas Cty. Sch. Dist. RE‐1, 137 S. Ct. 988, 999 (2017).  As to this latter 

requirement, the IEP need not bring the child to grade‐level achievement, but it must 

aspire to provide more than de minimis educational progress.  Id. at 1000‐01.   

               On appeal, the Parents raise no procedural objections and instead 

challenge the SROʹs substantive conclusion that H.B. was offered a FAPE.  The Parents 

principally argue the SROʹs decision was insufficiently reasoned or supported for the 

following reasons:  (1) the IEP was inappropriate because it did not expressly prescribe 

the method of instruction or goals established at H.B.ʹs private school (ʺDIR/Floortimeʺ) 

and (2) the student to teacher classroom ratio recommended in the IEP and school 

facility designated by the Department were not equipped to implement DIR/Floortime 

such that H.B. could make progress toward those goals.1  The Parents further argue the 

ʺoverall environmentʺ at the designated school (ʺP369Kʺ) was inappropriate for H.B. 

        
       1       The ratio recommended by the Department was ʺ6:1+1,ʺ that is, a ratio of six 
students to one teacher and one paraprofessional. 


                                                6 
and inconsistent with the IEP because it would subject her to an environment that 

would have been intolerable due to her severe autism and the schoolʹs inability to 

provide for her dietary needs.  Accordingly, the Parents contend they are entitled to 

tuition reimbursement under 20 U.S.C. § 1412(a)(10)(C).   

             We are not persuaded.  To the extent the Parentsʹ challenges concern the 

substantive merits of the IEPʹs recommendations and P369Kʹs ability to implement 

those recommendations, we must defer to the SROʹs expertise and decision.  See R.E., 

694 F.3d at 189.  As to the Parentsʹ first argument, we agree with the Parents and the 

district court that the IEP implicitly recommended the DIR/Floortime method by 

adopting the language and overall goals set by H.B.ʹs private school.  We agree, 

however, that the SRO reasonably concluded that the IEP goals did not specifically 

mandate DIR/Floortime to achieve such goals, and instead reflected commonly used 

tenets of special education instruction, regardless of methodology employed.  The SRO 

reasonably rejected the assertion that DIR/Floortime is the only means of achieving 

progress such that the IEPʹs failure to mandate DIR/Floortime amounts to a denial of a 

FAPE. 

             We also defer to the SROʹs conclusion that the student to teacher ratio 

adopted by the IEP was sufficient to meet H.B.ʹs needs.  Although H.B.ʹs private school 

instructors ʺstronglyʺ believed a 8:1+3 student to educator ratio would be ʺmore 

appropriateʺ for H.B. than the 6:1+1 ratio suggested by the Department, the record does 



                                            7 
not support the Parentsʹ assertion that the recommended 6:1+1 ratio could not actually 

implement the DIR/Floortime method for H.B. at P369K or otherwise provide H.B. with 

a different, yet, ʺappropriateʺ education, which is all that is mandated by the IDEA.  See 

Endrew F., 137 S. Ct. at 999 (noting that the issue is ʺwhether the IEP is reasonable, not 

whether the court regards it as idealʺ).  To the contrary, the record demonstrates that 

the Department selected the 6:1+1 classroom because it was a ʺvery structured, 

supported full‐time special education setting . . . that ha[d] been developed by the 

Department to work on studentsʹ needs in the areas of academic development, cognitive 

development, social and emotional development, language skills . . . , and 

functionalized skills development.ʺ  C. App. 18.  These questions are ʺprecisely the 

type[s] of issue[s] upon which the IDEA requires deference to the expertise of the 

administrative officers.ʺ G.B. v. N.Y.C. Depʹt of Educ., 145 F. Supp. 3d 230, 250 (S.D.N.Y. 

2015) (quoting Grim v. Rhineback Cent. Sch. Dist., 346 F.3d 377, 382 (2d Cir. 2003)).   

              As to the Parentsʹ last argument, we agree with the SRO that the Parentsʹ 

rejection of the designated school, P369K, was based on impermissible speculation 

about the schoolʹs overall environment and ability to implement the IEP.  The Parents 

particularly challenge P369Kʹs large size, noisy environment, and alleged inability to 

implement DIR/Floortime or accommodate H.B.ʹs allergies by warming her food or 

allowing her to eat in a classroom.  Because H.B. never attended P369K, this is a 

prospective challenge and requires the Parents to demonstrate the schoolʹs inability to 



                                              8 
provide the services as mandated by the IEP.  M.O. v. N.Y.C. Depʹt of Educ., 793 F.3d 236, 

245 (2d Cir. 2016).   

               The specific challenges raised by the Parents are, however, outside the 

scope of what the IEP requires.  In any event, the record indicates P369K was willing to 

make reasonable accommodations for HBʹs allergies, and the IEP adequately detailed 

her sensory needs even if the school lacked the ʺpreferredʺ environment or sensory 

equipment.  The record does not support the Parentʹs assertion that P369K was 

incapable of implementing the IEP or that the school would be unable to make 

additional accommodations should they prove necessary.   

               We find no reason to disregard the SROʹs decision that ʺany deficiencies in 

the conduct of the May 2012 CSE meeting and the June 2012 IEP do not rise to the level 

of a denial of a FAPE, individually or taken as a whole.ʺ  App. 11.  Therefore, we affirm 

the SROʹs ‐‐ and the district courtʹs ‐‐ decision that the Parents are not entitled to 

reimbursement of H.B.ʹs private school tuition.   

               We have reviewed the Parentsʹ remaining arguments and conclude they 

are without merit.  Accordingly, the judgment of the district court is AFFIRMED.  

                                            
                                            
                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                              9